      Case 4:19-cv-00603-A Document 46 Filed 03/19/20   Page 1 of 2 PageID 728
                                                        NORTifi~i8/bWt~1~l.t 8lfEXAS
                                                                             0

                                                             ...---"FILED
                    IN THE UNITED STATES DISTRIC1 COUF T   .               ~
                         NORTHERN DISTRICT OF TEX s      MAR           1 9 2020
                             FORT WORTH DIVISION

                                                         CLERK, U.S.   DISTRICT COURT
LAL NUN MAWIA, ET AL.,                  §                 By
                                        §
              Plaintiffs,               §
                                        §
vs.                                     §   NO. 4:19-CV-603-A
                                        §
SUMO SUSHI LLC, ET AL.,                 §
                                        §
              Defendants.               §

                                FINAL JUDGMENT

        In accordance with the court's order signed this date,

        The court ORDERS, ADJUDGES, and DECREES that plaintiff Lal

Nun Mawia have and recover from defendants, Sumo Sushi LLC and

Joong Tuetkin, jointly and severally, the sum of $78,967.63 plus

post-judgment interest thereon at the rate of 0.38%, computed

daily on the unpaid balance from the date of entry of this

judgment until the full amount of the judgment is paid, and

compounded annually.

        The court further ORDERS, ADJUDGES, and DECREES that

plaintiff Vung San Dim have and recover from defendants,                 jointly

and severally, the sum of $4,329.67 plus post-judgment interest

thereon at the rate of 0.38%, computed daily on the unpaid

balance from the date of entry of this judgment until the full
  Case 4:19-cv-00603-A Document 46 Filed 03/19/20   Page 2 of 2 PageID 729



amount of the judgment is paid, and compounded annually.

     SIGNED March 19, 2020.
